DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant’s election without traverse of Group I in the reply filed on 09 August 2021 is acknowledged. Additionally, Applicant elected the species of 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethylmethyloxy phenyl]prop-2-en-1-one (elafibranor) as the species of an anti-NASH compound (also an anti- fibrotic molecule).  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of species has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Status
3. 	Claims 1-20 and 22-31 are pending.
	Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-19 and 22-31 read on the elected invention and have been examined herein. It is noted that claims 24 and 28 encompass the non-elected subject matter of compounds other than the elected species of 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethylmethyloxy phenyl]prop-2-en-1-one (elafibranor). Prior to the allowance of claims, any non-elected subject matter which has not been rejoined with the elected subject matter will be required to be removed from the claims. 
Specification
4. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code – see, for example, p. 13, line 32. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 18, 19 and 20-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).

            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of miR-452 and NAFLD, NASH or liver fibrosis or efficacy of treatment of NAFLD, NASH or liver fibrosis. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require performing the steps of “diagnosing” NAFLD, NASH and/or liver fibrosis or “determining” the efficacy of treatment, or “determining” activity, stage or severity of NASH. Claims 11-12, 18-19, 22-25 and 28-31 require “classifying” NAFLD or NASH; claims 13 require “monitoring” NAFLD, NASH and/or liver fibrosis activity, and claim 14 requires “evaluating” efficacy of treatment. Neither the specification nor the claims set forth a limiting definition for “diagnosing,” "determining," “classifying,” “monitoring,” or “evaluating” and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of the steps is that they may be 
Claims 5, 6, 8-10 also require performing a step of "comparing" miR-452 levels in the sample to a reference levels. Claims 11-12 require detecting higher levels and claims 13 and 14 require determining the “evolution” of samples. Detecting higher levels and the evolution of the levels also necessarily requires performing a comparison. Note that whether the comparing step is recited as an active step or a passive step, the claims still require that a comparison is made. Neither the specification nor the claims set forth a limiting definition for "comparing" and the claims do not set forth how comparing is accomplished. The broadest reasonable interpretation of the “comparing” step is that this step may be accomplished by critical thinking processes. Such “comparing” thereby encompasses only an abstract idea / process.
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited step of measuring miR-452 levels is part of the data gathering 
Claim 15 does recite that the subject is determined to have NAFLD, NASH or liver fibrosis and is administered an anti-fibrosis compound; claim 22 recites that the subject is determined to have NASH and the method comprises administering an anti-NASH molecule; and claim 26 recites that the subject is determined to have liver fibrosis or is classified as a to-be treated patient and the method further comprises administering an anti-fibrotic molecule. These claims do not require that the patient is first diagnosed as having NAFLD, NASH or liver fibrosis based on the level of miR-452 and then subsequently are administered the recited compounds. Rather, these claims encompass methods in which the occurrence of NAFLD, NASH or liver fibrosis in the subject is determined by any means and the administering step is performed prior to the measuring miR-452 levels.  As such, the administering step is merely part of the data gathering process (to evaluate the efficacy of the treatment) and is not a practical application of the recited law of nature. 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the additionally recited step of measuring miRNA levels is broadly recited and encompasses any assay, using any reagent to detect miR-452 levels. Methods for detected miRNA levels were well-known, routine and conventional in the prior art. This finding is evidenced by the teachings in the specification – see, e.g., para [0112] and [0452] (paragraph numbering herein is with respect to the published application).


The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the 
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.
Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 15, 17-19, and 22-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite over the recitation that the TBT and NTBT subjects “have the following liver biopsy-derived grades” because it is unclear as to how this recitation is intended to further limit the claim. The claim does not require performing a liver biopsy or obtaining the recited grades. It is unclear as to whether the claim intends to require performing a liver biopsy and obtaining one of the recited grades for the subject or if the claim intends to indicate that it is an inherent property of any subject having a TBT or NTBT classification that the subject would necessarily have one of the liver biopsy-derived grades.

Claim 15 is indefinite over the recitation of “anti-fibrosis compound.” This phrase is not defined in the specification or claims and there is no particular art recognized definition for this phrase. It is unclear as to whether an anti-fibrosis compound is limited to be limited to those compounds that can be used to treat a fibrosis of the heart, lung or liver or any fibrous connective tissue or if the claims intend to include other unspecified types of compounds that have the undefined property of being “anti-fibrosis.” Accordingly, the metes and bounds of what is intended to be encompassed by “anti-fibrosis compound” are not clear.
Claim 17 is indefinite and vague over the recitation of “the subject was diagnosed or classified to be treated.” The claims do not state what condition the subject was diagnosed or classified to be treated. It is unclear as to whether the claims are intended to be limited to methods wherein the subject was diagnosed or classified to be treated 
Claims 18 and 19 are indefinite and vague because the claims recite that the method is one for identification of surrogate markers of clinical relevant outcomes but does not set forth how measuring miR-452 levels and levels of unspecified circulating markers of liver damage results in the identification of any type of surrogate marker of any clinical relevant outcomes for any condition.
Claims 22-25 and 28-31 are indefinite over the recitation of “anti-NASH molecule.” This phrase is not defined in the specification or claims and there is no particular art recognized definition for this phrase. It is unclear as to whether an anti-NASH molecule is limited to those compounds that can be used to treat NASH or if the claims intend to include other unspecified types of compounds that have the undefined property of being “anti-NASH.” Accordingly, the metes and bounds of what is intended to be encompassed by “anti-NASH molecule” are not clear.
Claims 23 and 27 are indefinite over the recitations of “represents” – e.g., “X1 represents a halogen.” It is unclear as to whether “represents” intends to be limited to “is” – e.g., X1 is halogen…” or if “represents” intends to indicate that the moiety may be something similar to or in some manner related to the recited elements, atoms and groups. In the latter instance, it is unclear as to the metes and bounds of what is encompassed by the similar or related elements atom or groups.
Claim 24 is indefinite over the phrase “the compound” because this phrase lacks proper antecedent basis. The claim previously refers to an anti-NASH molecule, but 
Claims 26-27 are indefinite over the recitation of “anti-fibrotic molecule.” This phrase is not defined in the specification or claims. While the phrase “anti-fibrotic” is used in the art, there is no limiting definition for this phrase. It is unclear as to whether an anti-fibrotic molecule is limited to compounds that can be used to treat fibrosis or if the claims intend to include other unspecified types of compounds that have the undefined property of being “anti-fibrotic”, e.g., to the heart, lung or liver or a fibrosis connective tissue. Accordingly, the metes and bounds of what is intended to be encompassed by “anti-fibrotic molecule” are not clear.
Claim Rejections - 35 USC § 112(a) – Written Description
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint This is a Written Description rejection.
	“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’”Ariad Pharm., Inc. v. EliLilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties, ‘‘[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described." Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011).
‘‘[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A ‘‘representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). 
Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The "structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor, 97 USPQ2d at 1875.
A. Claims 16 and 17 encompass methods of administering any anti-miR-452 inhibitory compound to a subject to treat NAFLD, NASH or liver fibrosis.
The specification states:
[0416] As used herein, the term " miR-452 inhibitor compound" and declinations thereof refers to any compound, such as a nucleic acid compound, able to prevent the action of miR-452 and particularly of hsa-miR-452-5p and hsa-miR-452-3p. In a particular embodiment, the miR-452 inhibitor compound of the present invention is a compound that inhibits or reduces the activity of miR-452, for example by binding to miR-452 or that inhibits miR-452 expression.
[0417] Suitable miR-452 inhibitor compounds include double or single-stranded RNA (such as short- or small-interfering RNA or "siRNA"), antagomirs, antisense nucleic acids, circular RNA, artificial miRNA sponges and enzymatic RNA molecules such as ribozymes.

Thus, the claims encompass treatment with a vast number of compounds that directly or indirectly inhibit any activity of miR-452 or the expression of miR-452, 
The claims do not define the miR-452 inhibitor in terms of specific structure or in terms of any other relevant structural characteristics. 
The specification does not adequately describe in terms of its complete structure or any other relevant identifying characteristics a representative number of such stroma-targeted agents.
However, the specification does not disclose any particular miR-452 inhibitors. 
The specification teaches that one can assay to determine if an agent inhibits miR-452 activity or expression. However, the written description requirements are not met by teaching how to search for novel compounds when the claimed method requires the use of those particular compounds / miR-452 inhibitors.
The variation encompassed by the presently claimed agents is large and the specification does not establish that the disclosure of the miRNA-452 sequence is sufficient to describe a representative number of inhibitors in the broadly claimed genus. Neither does the disclosure provide sufficient evidence that there is a common structure shared by the diverse inhibitors. The disclosure therefore does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus of antisense RNAs, siRNAs, shRNAs, miRNAs, ribozymes, circular RNAs, antagomir, artificial miRNA sponges, aptamers or enzymes or other proteins or antibodies or any other organic or inorganic compound. Accordingly, 
The claims define the inhibitors only in terms of their functional properties. However, naming of a compound in terms of its functional attributes – i.e., ability to inhibit the activity or expression of miR-452 - is not sufficient to describe that compound. More than a statement of biological function is required to satisfy the 35 USC 112 first paragraph, written description requirement for a specific compound. 
  	As the District Court in University of Rochester v. G.D. Searle & Co., Inc. (2003 WL 759719 W.D.N.Y.) noted “In effect, then, the '850 patent claims a method that cannot be practiced until one discovers a compound that was not in the possession of, or known to, the inventors themselves. Putting the claimed method into practice awaited someone actually discovering a necessary component of the invention.”  This is similar to the current situation since the breadth of the current claims comprises inhibitors of miR-452, which the present inventors were not in the possession of, or which were not known to the inventors.  
Moreover, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir. Feb. 13, 2004) held that:
“Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.”

Herein, the disclosure does not show that applicant is in possession of the necessary common attributes or features possessed by the members of the claimed genus of inhibitors and the claimed genus of blood, serum or plasma circulating markers of liver damage. Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Claim Rejections - 35 USC § 112 - Enablement
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 and 22-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of diagnosing NASH, NAFLD and/or liver fibrosis in a subject comprising measuring the level of miR-452-5p in a serum sample from a subject, detecting an increase in the level of miR-452-5p in the serum sample as compared to reference control level, and diagnosing the subject as having NASH, NAFLD and/or liver fibrosis based on the increase in the level of miR-452-5p relative to the reference control level, does not reasonably provide enablement for methods wherein the sample is any body fluid sample; methods in which monitor the evolution or progression or regression of NASH, NAFLD or liver fibrosis; methods that classify a subject having any condition as a potential responder or non-responder to any medical treatment (claims 18 and 19); methods which predict any type of disease outcome for a patient (claims 18 and 19); methods which identify any surrogate marker of any clinical relevant outcome (claims 18 and 19); methods in which any anti-452 inhibitory compound is administered to a patient to treat NAFLD, NASH and/or liver fibrosis (claims 16 and 17), including in patients who do not have elevated levels of miR-452 (claims 16 and 17).  The specification does not make and use the invention commensurate in scope with these claims. 
The following factors have been considered in formulating this rejection (In re Wands, 858F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988): the breadth of the claims, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence or absence of working examples of the invention and the quantity of experimentation necessary.
A. The specification has not enabled methods which detect the level of miR-452 in any body fluid sample as diagnostic of NASH, NAFLD and/or liver fibrosis or as indicative of the efficacy of treatment of NASH, NAFLD and/or liver fibrosis or to monitor (including the progression or regression) of NASH, NAFLD and/or liver fibrosis. 
The teachings in the specification are limited to the analysis of the body fluid type of serum samples to measure miR-452 levels. 
However, the claims include methods wherein the sample is any body fluid. The specification (e.g., para [0020]) states that the fluid sample may be a urine, saliva or cerebrospinal fluid sample or a blood sample. Other body fluid samples include tears, breast milk, ascites fluid and lung aspirate. Further, claim 17 encompasses any type of biological sample, including any type of tissue sample, such as a skin tissue sample.
. The specification has not established that a change in the level of miR-452 in any type of body fluid sample, other than a serum sample, or in any tissue sample (claim 17) is diagnostic of, monitors, or is indicative or efficacy of treatment for NASH, NAFLD or liver fibrosis. 

This fact is evidenced by the teachings of Van Keuren-Jensen et al (Liver International. 2015. 36:334-343 and Supporting Information Table S1 14 pages, published online 09 September 2015; cited in the IDS). Van Keuren-Jensen reports detecting a statistically significant increase in the level of miR-452-5p in liver tissue samples from subjects having advanced stages (F3 or F4) of liver fibrosis as compared to subjects having F0, F1 or F2 liver fibrosis. Yet, the same statistically significant increase in miR-452-5p levels were not found to be present in serum samples from patients having F3 or F4 levels of liver fibrosis as compared to F0, F1 or F2 patients (p. 337, col. 2 and Supporting Information).
The unpredictability in the art is further supported by the teachings of Heggard et al (International Journal of Cancer. 04 May 2011. 102. 130: 1378-1386) wherein it is disclosed that expression levels of miRNAs in serum did not correlate well with levels in plasma (see abstract).
Additionally, Golub (PGPUB 20110015080) teaches that many miRNAs have tissue specific expression patterns.  For example, miR-122a is expressed exclusively in the liver and miR-124a is a “brain-specific miRNA” (para [0211)]. 
The teachings of Palmer (BMC Genomics. 2006. 7:115) also support the unpredictability of extrapolating gene expression results from one sample type to another. Palmer states that “Blood is a complex tissue, containing a variety of cell types – including T-cells, B-cells, monocytes, NK cells, and granulocytes, each of which can be further subdivided. The relative proportion of each of these cell types can vary 
Min et al (BMC Genomics. 2010. 11:96) teaches that “(p)eripheral blood contains a variety of cell types including erythrocytes, granulocytes, lymphocytes, monocytes, natural killer cells and platelets. In PBMCs, several cell types including neutrophils, basophils, eosinophils, platelets, reticulocytes and erythrocytes are depleted. Because each of the contributing cell types expresses a unique gene expression signature relating to its function, the relative proportions of the cell types affect the gene expression profile. In addition, the relative proportions of the cell types can change rapidly following disease-related or inflammatory responses. Clearly, this variability may confound the interpretation of gene expression differences between control and disease groups” (p. 96). Min studied gene expression patterns using microarray analysis of different blood cell types. Min reports that there was significantly variability in gene expression patterns between cell type and that the number of expressed genes as well the gene expression measurements differ significantly between different RNA isolation techniques (see abstract and p.105-106).

B. The specification has not enabled methods which monitor the progression or regression of NASH, NAFLD or liver fibrosis. 
The specification states:
“[0504] Index. Finally, there was a strong correlation between circulating level of miR-452-5p and fibrosis stage.
[0505] The results presented in the following table 3 illustrate significant correlations between changes in circulating levels of hsa-miR-452-5p and evolution of NAS, NASH Activity Index and Fibrosis after 52 weeks in GOLDEN patients.”

However, Table 3 shows that the p values were not statistically significant – i.e., the p value for activity index (AI) was 0.2124; for NAS the p value was 0.055 and for evolution of fibrosis, the p value was 0.7550. It is well accepted in the art that p values above 0.05 are not considered to be statistically significant.
The unpredictability in the art is supported by the above cited teachings of Van Keuren-Jensen. Therein, it is disclosed that miR-452 levels in serum were not correlated with the progression of fibrosis from F0, F1 or F2 to F3 or F4 (p. 337). Van Keuren-Jensen states “We compared microRNA expression levels in patients with F0, F1 and F2 (combined, n = 33) to microRNA expression levels in patients with F3 and F4 (n = 45). We found 34 microRNAs that had P-value <0.05, however, none of them survived Benjamini-Hochberg correction for multiple testing (Table S5)” (p. 337, col. 2). Note that miR-452 was found to be differentially expressed in serum samples from patients with F3 or F4 fibrosis as compared to serum samples from patients with F0, F1 or F2 fibrosis (see Supplemental Table S1), but is not included in the list of 34 miRNAs with a p value < 0.05 in Table S5.

However, the teachings in the specification indicate only that miR-452 levels are diagnostic of NASH, NAFLD and/or liver fibrosis. The specification does not teach any other conditions or diseases, or disease outcomes, that are correlated with miR-452 levels in a blood, serum or plasma sample. Insufficient guidance is provided in the specification as to what other types of conditions or diseases would be correlated with miR-452 levels in blood, serum or plasma. Undue experimentation would be required to screen the vast number of possible types of conditions and diseases, as well as disease outcomes, to try to determine if there is a statistically significant correlation between such conditions, diseases and disease outcomes and the level of miR-452 in blood, plasma or serum. The results of such experimentation are unpredictable.
D. Claims 18 and 19 also encompass methods which identify any surrogate marker of any clinical relevant outcome. Claims 18 and 19 also require the detection of “blood, serum or plasma circulating markers of liver damage.” The claims do not define these markers in terms of any relevant identifying characteristics. As broadly recited, such markers may be any undefined miRNA, mRNA, gene copy number, protein, carbohydrate or other molecule or compound found in a human or non-human subject, which marker would have the property that its presence or level in blood, serum or plasma is indicative of liver damage. While markers of liver damage per se are known in the prior art, the present specification does not disclose any particular markers of liver damage. The particular markers of liver damage disclosed in the prior art are not 
The specification does not adequately described circulating markers of liver damage or enable the identification of surrogate markers of clinical relevant outcomes for any condition by detecting the level of miR-452 and unidentified circulating markers of liver damage. Further insufficient guidance is provided as to how one identifies a surrogate marker of a clinically relevant outcome of any condition by merely measuring miR-452 levels and the levels of a marker of liver damage in blood, serum or plasma.  The art of determining an association between markers and clinically relevant outcomes is highly unpredictable, as is the ability to identify novel circulating markers of liver damage. The specification does not provide sufficient guidance as to the identity of the circulating markers of liver damage. Undue experimentation would be required to practice the methods of claims 18 and 19 as they are broadly recited. 
	The unpredictability in the art of using biomarker profiles to predict clinical outcomes such as response to therapy is supported by the teachings of Murphy et al. (Pathology, 2005, Vol 37(4), pages 271-277). Murphy teaches that the use of gene expression profiling in breast cancer prognostication and prediction has not yet reached the stage where it can be implemented clinically (see page 275, 2nd col.). Murphy et al. 
The unpredictability in the art of using miRNA expression profiles to predict a clinical outcome such as response to therapy is supported by the teachings of Tumilson et al. (Molecular Neurobiology. 2014. 50: 545-558). Tumilson states that “Researchers believe that the lack of clinical miRNA biomarkers compared to the number identified in research is due to limitations in standardizing of sample type collection, determining optimal methods of extraction, and processing of both samples and data, all of which can affect the reproducibility of individual findings.”
	Zhou et al (Scientific Reports. 10 June 2015. 6:11251) discusses the lack of reproducibility of miRNA profiling results between laboratories and states that the inconsistencies may be explained by differences in research methods, tested populations and sample diversity (see, e.g., p.2, second paragraph and p. 9, first full para).
E. Claims 16 and 17 encompass methods of administering any anti-miR-452 inhibitory compound to a subject to treat NAFLD, NASH or liver fibrosis.
However, the specification has not established that inhibiting miR-452 expression or activity would result in the treatment (i.e., ameliorate one or more symptoms) of NAFLD, NASH or liver fibrosis. Moreover, claims 16 and 17 encompasses methods in which the patient has no change in the level of miR-452 as compared to a reference level or which have a lower level of miR-452 as compared to a reference level. The 
Further, the claims encompass administering any anti-miR-452 inhibitory compound. 
The specification states:
[0416] As used herein, the term " miR-452 inhibitor compound" and declinations thereof refers to any compound, such as a nucleic acid compound, able to prevent the action of miR-452 and particularly of hsa-miR-452-5p and hsa-miR-452-3p. In a particular embodiment, the miR-452 inhibitor compound of the present invention is a compound that inhibits or reduces the activity of miR-452, for example by binding to miR-452 or that inhibits miR-452 expression.
[0417] Suitable miR-452 inhibitor compounds include double or single-stranded RNA (such as short- or small-interfering RNA or "siRNA"), antagomirs, antisense nucleic acids, circular RNA, artificial miRNA sponges and enzymatic RNA molecules such as ribozymes.

Thus, the claims encompass treatment with a vast number of compounds that directly or indirectly inhibit any activity of miR-452 or the expression of miR-452, including any antisense RNA, siRNA, shRNA, miRNA, ribozyme, antagomir, circular RNA, artificial miRNA sponge, aptamer or enzyme or other protein or antibody, or any other organic or inorganic compound.
The claims do not define the miR-452 inhibitor in terms of specific structure or in terms of any other relevant structural characteristics. 
The specification does not disclose any particular miR-452 inhibitors. 
The specification teaches that one can assay to determine if an agent inhibits miR-452 activity or expression. However, the disclosure of such methods of searching 
It would take extensive experimentation to identify the various activities of miR-452 and develop agents that are small molecules, antibodies, antisense RNAs, siRNAs, shRNAs, miRNAs, ribozymes, gene therapy compounds, aptamers or enzymes which could be used to inhibit those activities and treat NAFLD, NASH or liver fibrosis. It would require further extensive experimentation to identify a representative number of compounds having any chemical structure that inhibit the expression of miR-452. 
The specification does not provide sufficient guidance for developing and using a representative number of such diverse anti-miR-452 inhibitory compounds.
In the absence of specific guidance as to the identity of such therapies (e.g., their structure, biological activity and route of administration), in vivo therapies are highly unpredictable. 
For example, regarding protein / enzyme pharmaceuticals, such therapies are unpredictable for the following reasons: (1) the protein may be inactivated before producing an effect, i.e. such as proteolytic degradation, immunological inactivation or due to an inherently short half-life of the protein: (2) the protein may not reach the target area because, e.g., the protein may not be able to cross the mucosa or the protein may be adsorbed by fluids, cells and tissues where the protein has no effect; and (3) other functional properties, known or unknown, may make the protein unsuitable for in vivo therapeutic use, such as adverse side effects prohibitive to the use of such treatment.
Therefore, for each polypeptide, one must develop de novo the appropriate set of parameters for in vivo function and delivery. 

In the present situation, the art of nucleic acid, small molecule, protein, antibody and enzyme therapeutics to treat diseases such as NAFLD, NASH and liver fibrosis is highly unpredictable. Yet, the specification does not provide any specific guidance as to how to make and use a representative number of the diverse types of therapies for treating NASH, NAFLD or liver fibrosis by inhibiting the activity or expression of miR-452.
As set forth in Rasmusson v. SmithKline Beecham Co., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art "would accept without question" an Applicant's statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention. Specifically:
    "As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to "inventions" consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the "inventor" would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis."
 

Moreover, case law has established that '(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.'" In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that '(t)he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art".  The amount of guidance needed to enable the invention is related to the amount of Genetech Inc. v Novo Nordisk 42 USPQ2d 1001 held that '(I)t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement". 
In the present situation, in view of the unpredictability in the art, and the lack of disclosure and guidance provided in the specification and in the prior art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.	
Claim Rejections - 35 USC § 102
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Van Keuren-Jensen et al (Liver International. 2015. 36:334-343 and Table S1, published online 09 September 2015; cited in the IDS). 

Regarding claim 5, Van Keuren-Jensen teaches comparing the level of miR-452-5p in the serum samples of the patients having F3 or F4 levels of fibrosis to the reference levels of patients having F0, F1 or F2 fibrosis (p. 337, col. 2).
Regarding claims 6-9, the reference patients having F0, F1 or F2 fibrosis did not have NASH or NAFLD. Further, the recitation in the claims of “wherein the level of” miR-452-5p is higher than the reference level indicates NASH or NAFLD indicates only an inherent property of the level of miR-452-5p. This recitation does not constitute an active process step that materially distinguishes the claimed method over that of Van Keuren-Jensen. 

Regarding claims 11 and 12 and the recitation that the method further comprises classification of the subject as being a potential receiver (TBT) or non-receiver (NTBT) of a treatment for liver fibrosis, the specification does not provide a limiting definition for “classifying” and the claims do not set forth how “classifying” is accomplished. The broadest reasonable interpretation of the “classifying” step is that the step may be accomplished mentally or verbally.  However, a limitation that merely incorporates information into a mental or verbal step of a process is not entitled to patentable weight. Note that the present claims are not directed to a method of classifying a subject as a TBT or NTBT. The claims also do not require that one acts on the classification of the subject by, for example, requiring that the subject is classified as TBT and administering a particular type of treatment to the TBT subject to treat liver fibrosis. The “classification” step is not transformative in nature and does not result in a manipulative difference between the claimed method and the method of Van Keuren-Jensen.
The “classification” step, without any associated further action, does not materially transform or modify the method of measuring the level of miR-452. The “classification” step merely directs the practioner as to how one thinks about the outcome of the measuring step. Thus, adding the mental step of “classification,” does .
	Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-15 and 26 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Keuren-Jensen et al (Liver International. 2015. 36:334-343 and Table S1, published online 09 September 2015; cited in the IDS) in view of Beaulieu et al (WO2016196945; cited in the IDS).
The teachings of Van Keuren-Jensen are presented above. 

However, Beaulieu teaches methods of detecting the level of miRNAs in samples from subjects at two or more time points in order to determine if the level of the miRNAs change over time, including as a means to evaluate the effect of a treatment on the level of the miRNAs, including in patients having liver fibrosis (e.g., para [0006-0008], [0012], [0101] and [0103]). For example, Beaulieu teaches “the serum levels of miR-224 correlate with the degree of fibrosis and may be used, alone or in combination with other biomarkers, to monitor liver fibrosis progression.”
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van Keuren-Jensen so as to have determined the level of miR-452-5p in serum samples from patients having liver fibrosis at two or more time points, particularly following treatment for liver fibrosis, in order to ascertain whether the level of miR-452-5p changes over time, particularly following treatment of the patient for liver fibrosis. One would have been motivated to have done so in order to ascertain the effect of treatment on miR-452-5p serum levels and to determine if there is a correlation between miR-425-5p serum levels and progression or regression of liver fibrosis in patients having F3 or F4 liver fibrosis.
Regarding claims 15 and 26, while Van Keuren-Jensen teaches that the patient is one that has been determined to have liver fibrosis, Van Keuren-Jensen does not teach administering a compound to the patient to treat liver fibrosis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van Keuren-Jensen so as to have included a step of administering a treatment for liver fibrosis to the patient since it was conventional in the prior art to treat patients diagnosed as having liver fibrosis, as taught by Beaulieu.
Note that claims 15 and 26 do not state how it is determined that the subject has liver fibrosis and thereby include methods wherein any criteria is used to determine that the subject has liver fibrosis.
11. Claims 15, 26 and 27 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Keuren-Jensen et al (Liver International. 2015. 36:334-343 and Table S1, published online 09 September 2015; cited in the IDS) in view of Darteil et al (PGPUB 2015/0051145).
The teachings of Van Keuren-Jensen are presented above. 
While Van Keuren-Jensen teaches that the patient is one that has been determined to have liver fibrosis, Van Keuren-Jensen does not teach administering a compound to the patient to treat liver fibrosis and particularly the compound set forth in claim 26.
However, Darteil teaches methods of treating patients who have been determined to have liver fibrosis by administering the compound that is recited in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Van Keuren-Jensen so as to have included a step of administering a treatment for liver fibrosis to the patient, including administering 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethylmethyloxyphenyl]prop-2-en-1-one since it was conventional in the prior art to treat patients diagnosed as having liver fibrosis, as taught by Darteil and because Darteil teaches that the particular compound of 1-[4-methylthiophenyl]-3-[3,5-dimethyl-4-carboxydimethylmethyloxyphenyl]prop-2-en-1-one is effective for the treatment of liver fibrosis.
Note that claims 15, 26 and 27 do not state how it was determined that the subject has liver fibrosis and thereby includes methods wherein any criteria was used to previously determine that the subject has liver fibrosis.
12. Claim 16 and 17 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Krattinger et al (Life Sciences. May 2016. 156:.47-56).
Krattinger teaches that bile acids can be used to treat metabolic diseases, such as NAFLD (see abstract). Krattinger analyzed primary human hepatocyte cells treated with the bile acid chendeoxycholic acid (CDCA) to identify miRNAs whose expression level was increased or decreased. It is reported that miR-452 levels were decreased in CDCA treated hepatocytes (p.  51, col. 1 and Figures 2 and 3).  Since CDCA treatment 
Krattinger states that:
 “expression changes of only few miRNAs can broadly impact the functional integrity of different metabolic and signaling pathways.
In the current study we investigate the effect of the BA chenodeoxycholic acid (CDCA) on the expression of the miRNAome and mRNAome in primary human hepatocytes (PHHs) and assess to what extent CDCA induces systematic shifts in gene networks responsible for BA and lipid homeostasis as well as drug metabolism” (p. 48, col. 2).

It is also stated that:
 “Using CDCA as a model substance we demonstrate that BAs have the ability to profoundly change the transcriptional pattern of gene networks involved in BA and lipid homeostasis, as well as drug metabolism and disposition. These results together with our observation that distinct microRNAs appear to be bile acid dependently changed in expression provide important novel insights into the regulatory mechanisms behind systematic effects of BAs that are of both liver therapeutic and toxicological relevance” (p. 52, col.1 ).

Krattinger does not teach treating a human subject with CDCA.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the findings of Krattinger to arrive at a method of treating a subject for NAFLD comprising administering to the subject an effective amount of the miR-452 inhibitory compound of CDCA. One would have been motivated to have do so because Krattinger teaches that bile acids, including CDCA, can be used to treat the metabolic disease of NAFLD.
	Regarding claim 17, Krattinger does not teach that the method is one in which the subject is classified as one to be treated based on a measured level of miR-452 in a sample from the subject as compared to the level of miR-452 in a reference sample.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634